 DECISIONS OF NA] IONAL LABOR RELATlIONS BOARDInternational Longshoremen's Association. AFI(CIO,its affiliated Locals 799, 800, 805 and 1066, and itsBoston District Council and Coldwater SeafoodCorporation. Cases 1-CD-516 and 5 CD--2351August 15. 1978DECISION AND DETERMINATION OFDISPUt'l'BY MEMBERS J FNKINS. Mt RPllY ANI) TIR. I-SI) \I.This is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended. follow-ing charges filed by Coldwater Seafood Corporation,herein called the Employer, alleging that Internation-al Longshoremen's Association (ILA), AFL (IO, itsaffiliated Locals 799, 800, 805, and 1066, and itsBoston District Council had violated SectionS(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requiringthe Employer to assign certain work to their nmem-bers rather than to the unrepresented employees ofthe Employer.Pursuant to notice, a hearing was held beforeHearing Officer Francis X. McDonough on April 7and 10, 1978. All parties except the International andBoston District Council appeared at the hearing andwere afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to adduce evi-dence bearing on the issues. Thereafter, a brief wasfiled by the Employer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I Tilt BUtSINESS OF: 1Htl FMPLOYI RWe find that the Employer, a New York corpora-tion with its principal place of business in Scarsdale.New York, is engaged in the business of importingand processing fish and other seafood for sale anddistribution. It operates a fish receiving dock, coldstorage warehouse, and distribution facility in Ever-ett, Massachuseetts, and a fish processing plant inm That portion of the charge in ( ase CID 235 pertaining to) Ioc.al 1911was subsequently dismissed bh the Acting Regional [)irect, for Re Kgin SCambridge, Maryland. The Employer is also pres-entl! constructing a seafood processing plant at itsEverett location. Construction of this plant wasscheduled to be completed in May 1978.Ilhe lmplo er does not sell seafood on a retail ba-sis from its Everett facility. The Employer annuall\ships goods valued in excess of $50,000 from its Ever-ett facility to points outside Massachusetts, and itann alIit 11 imports fish and other seafood productsvalued in excess of S50,000 to its Everett facility frompoints outside Massachusetts. Accordingly, we findthat the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.11 I111 I ABOR OR(,ANIZAIITONS IN\, OIA1I1)Tihe parties stipulated, and we find, that the Inter-national Longshoremen's Association, AFL-CIO,and its affiliated Locals 799, 800, 805, and 1066 arelabor organizations within the meaning of Section2(5) of the Act.The above-named Locals, herein collectivelycalled the Unions, declined to stipulate that the Bos-ton District Council is a labor organization withinthe meaning of Section 2(5) of the Act, and suchevidence as was presented relating to this issue is in-sufficient to determine whether the Boston DistrictCouncil qualifies as a labor organization under thatsection of the Act.Nevertheless, the record reveals that during the pe-riod of time in which the incidents related below oc-curred, William Hankard held simultaneously the of-fices of president of the Boston District Council andbusiness agent for Local 805. Furthermore. Hankardacted in this dual capacity when he signed a May 3.1976. letter to the Employer. written on Boston Dis-trict Council stationery, and signed by Hankard inhis therein-expressed dual capacity as president ofthe Boston District Council and business agent forI.ocal 805. This same letter was also signed by Frank('rotty. secretary-treasurer of the Boston DistrictCouncil. as well as by the business agents for Locals799, 800. and 1066.Subsequent to the receipt of this Boston DistrictCouncil letter by the Employer. Hankard communi-cated orally with the Employer and also personallyparticipatedl in the picketing conducted by theUnions at the Employer's Everett facility. The recorddoes not indicate that during these subsequent oralcontacts with the Employer and the picketing of theFlmploser's premises Hankardl was acting in ans ca-pacity other than in his dual capacity as president of237 NLRB No. 75538 INTL' LONGSHOREMEN'S ASSOCIATION, AFL-CIOthe Boston District Council and business agent forl.ocal 805.2We are satisfied that, through the efforts of itspresident, Hankard. and its secretary-treasurer. Crot-ty, to have the work in dispute assigned to theUnions, the Boston District Council acted as anagent for the Unions, which are labor organizationswithin the meaning of Section 2(5) of the Act. Ac-cordingly, and in light of the clear language of Sec-tion 8(b)(4)(D) as it relates to "a labor organizationor its agents." we find that the Boston District Coun-cil is a proper party to this proceedings as an agent ofthe Unions.'Ill. 1l ISP1t {iA. The Work in DilultcThe work in dispute consists of the unloading ofcargo v essels at Coldwater Seafood ('orporation'sdocks, located in Everett. Massachusetts.B. Background and Fac s of' he Dis.utleCartons of frozen fish and related seafood prod-ucts are delivered by cargo vessels to the Employer'sdock and cold storage warehouse facility in Everett.Massachusetts. on the Boston harbor waterfront. Thefirst delivery of cargo by ship at the Employer's Ever-ett dock was made on August 11. 1977. Throughmid-April 1978, approximately 12 subsequent deliv-eries were made by cargo vessels at the Employer'sEverett dock. Two different procedures for unload-ing ships have been used bs the Employer at its Ever-ett dock. One method involves the unloading andtransfer of cargo from the ship's hold into the Em-ployer's warehouse by means of a mechanized con-veyor belt. The conveyor belt assembly consists of apermanent covered portion which extends from theinside of the Employer's warehouse out to the edgeof the Employer's pier, and a movable portion whichextends from the end of the permanent portion intothe hold of the ship. Under the convesorized methodof unloading, the cartons of merchandise are placedon the moving conveyor belt in the hold of the shipby the Employer's employees. The cartons are thenconveyed directly into the Employer's warehouse.There, one employee records receipt of the merchan-dise and other employees remove the cartons fromthe conveyor. sort them, stack them onto pallets, andcarry them by forklift truck into the Employer's coldXhe I no lns 31as sent a Ma! 19. 197h. letter t tthe I riploser I hl ,letteras Written on International I .ingshoremen's A .ciaii oTn I alltoner! I andsigned hb Hankard onl' in his capac lt ai husines aeent for I.ocal 80 I hi,letter was also signed hb the husiness agent, of the other three local, desig-nated ahotsesLocNal 5, I nsed rlhrodrl (r apenret 4 t I (I O ( 10 .rst, 4 fillde(norpano .In .et al , 18ht N R H I12 (197t)storage facility. TIhe Employer claims to have de-signed this conveyorized unloading system and char-acterizes it as unique, experimental in nature, andsubject to further development. This method of un-loading has been used for approximately one-half ofthe cargo vessel deliveries made to the Employer atthe Everett facilits. including the first such deliveryon August II. 1977.The other method used by the Employer for un-loading cargo at its Everett facility involves the useof cranes. Under this procedure, the Employer's em-pIloees sort and stack the cartons of merchandise onpallets in the cargo hold of the ship. The pallets arethen hoisted ashore by crane. Other employees of theEmployer then carry the palletized cargo from thepier into the Employer's warehouse and cold storagefacility by forklift truck. When a ship's crane is usedin this procedure, it is operated by the ship's crew:when a dock crane is used, it is operated by employ-ees of the crane contractor. In neither procedure dothe Emploser's employees operate the cranes.Regardless of which method has been employed inunloading cargo at the Everett facility, and with theexception of the actual operating of the crane. theEmployer has assigned to its own unrepresented em-ployces the work of unloading its merchandise fromthe ships delivering cargo to the Employer's Everettfacilit, .In April and May 1976. approximately 15 monthsbefore the first cargo vessel delivery of merchandise.the Unions contacted the Employer. by letter. bytelephone, and through visits to discuss the antici-pated actiitv at the Everett facility. particularly theunloading of the ships. The Unions' representativesat various times suggested that the Employer shouldhave a contract with the ILA: sought to meet withThorstein Gislason. Jr.. son of the president of Cold-water Seafood Corporation. in charge of the Everettfacility, for further discussion of the matter: and, ac-cording to (Jislason. demanded the work now in dis-pute.The record reveals no further contact between theEmployer and the Union after May 1976 until Au-gust 8. 1977. 3 days prior to the arrival of the firstcargo vessel to deliver merchandise to the Employ-er's Everett facility. On that date. Gislason, Sr.. thepresident of the Employer, received a telephone callfrom Hankard. According to Gislason. Hankardasked if the Employer had plans for unloading shipsat Everett and Gislason replied that the Employerintended to unload ships with its own employees.Hankard stated that the Union would not allowthat and that if the Unions were unable to get thework of unloading ships at the Employer's Everettfacility. then the union would "have to take action in539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCambridge."4 Gislason told Hankard that the Em-ployer would be using experimental methods to un-load the ships, to which Hankard replied, "We willhave to get experimental, too." According to Han-kard, he did not tell Gislason that the Unions wouldnot allow the Employer's employees to unload shipsat the Employer's Everett facility and Gislason didnot tell him that the Employer intended to use exper-imental methods to unload ships at Everett.On the following day, August 9, 1977, pickets sta-tioned themselves opposite the driveway entrance tothe Employer's Everett facility. The pickets stood onCommercial Street, a private access way not ownedby the Employer, which is used by vehicular trafficon the way to and from the various businesses in thatvicinity whose driveways intersect with CommercialStreet. The pickets were located approximately 5yards from the Employer's driveway entrance offCommercial Street, and approximately 100 yardsfrom the vehicle gate providing access to the Em-ployer's fenced-in truckloading area. IHankard andother members of the Unions were among the picket-ers on August 11, 1977, and on several occasionsthereafter; William McNamara, business agent forLocal 1066, was among the picketers on several occa-sions in August 1977. This picketing continued fromAugust 9 through September 23, 1977, and resumedbriefly on October 18 and 19, 1977. Gislason, Jr..testified that the picket signs which he observed dur-ing this period stated: "Coldwater Seafood Does NotMeet Community Standards-IL.A": "ColdwaterSeafood Does Not Hire Union Labor- ('IO-ILAAFL": and "International Longshoremen's Associa-tion, AFL-CIO."Also on August I 11, 1977, the date of arrival of thefirst ship to deliver cargo to the Employer's Everettfacility, a small motorboat carried two signs in theBoston harbor, reading: "Coldwater Seafood Corpo-ration Does Not Meet Community Stand-ards-ILA."Additionally, on August 9 and 10, 1977. theUnion's ILA office had a recorded telephone mes-sage (on August 9) stating: "Attention. Information-al pickets needed at Coldwater Seafood in Everett.Show them our interest in this work": and (on Au-gust 10): "Attention. Informational pickets needed atColdwater Seafood in Everett. Help yourself. Bethere. They intend to take the ship in at 6:00 A.M."On August 25, 1977, pickets refused to part the4 The Employer has a seafood processing plant in (Cambridec Maryland.located approximately 2 miles from the ( ambridge waterfront. I he Inm-ployer does not operate a docking facilily in ( ailbhridge. Merchandise deliv-ered by ship to the Employer in (Camhridge is unloaded at the port h' aprivate stesvedoring compan) retained by the shipping conmpans The workof unloading the Employer's merchandise at ( .ambridge is not in disputeherepicket line to allow for passage of a delivery truckcontaining the Employer's merchandise as it attempt-ed to depart the Employer's Everett facility.After this first shipment had been unloaded at Ev-erett, the ship proceeded to Cambridge, Maryland, inorder to deliver additional cargo to the Employer'sseafood processing plant there. On or about August20, 1977, two pickets appeared at the municipal dockin Cambridge carrying signs stating: "InformationalPicket. Coldwater Unfair to ILA Labor in Boston."There was some evidence introduced at the hearingthat these two pickets were Bostonians. The picket-ing in Cambridge continued for several days.Hankard and McNamara both testified that theydid not know and that at no time did they ever in-quire of the Employer as to what the Employer paidin wages and benefits to its employees who unloadedvessels at the Employer's Everett facility.C. The Contlentions of the PartiesThe Employer contends that the Board should as-sign the disputed work to its unrepresented employ-ees, for reasons of economy and efficiency of opera-tion and because of the special experience possessedby its employees in the operation of the Employer'sunique, experimental conveyorized unloading sys-tem.The Unions' position appears to be that there isinsufficient evidence on which to base a finding thatthere exists reasonable cause to believe that theUnions have violated Section 8(b)(4)(D) of the Act.The Unions contend that they have never demandedthat the Employer enter into a contract with theUnions which would assign the work in dispute tothe Unions' members rather than to the unrepre-sented employees of the Employer. The Unionsmaintain that they have never threatened or coercedthe Employer in any way. The Unions further con-tend that the picketing activity in which they en-gaged was not for the purpose of inducing employeesnot to work, but was instead for the purpose of ob-taining an opportunity to discuss with the Employerthe Employer's future plans regarding the conduct ofthe Employer's business in the Boston area, and spe-cifically how ships were to be unloaded.D. Applicability of the StaluteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied (1) that there is reasonablecause to believe that Section 8(b)(4)(D) has been vio-lated, and (2) that the parties have not agreed upon amethod for the voluntary adjustment of the dispute.540 INTL' LONGSHOREMEN'S ASSOCIATION, AFL CIOAs to (1) above. the Employer's unrepresented em-ployees are performing the work and have never dis-claimed the work in dispute. Although the Unionshave denied the Employer's statement that thes, havemade a demand upon the Employer to have the workin dispute assigned to the Unions' members ratherthan to the Employer's employees. the Unions have.nevertheless. not specifically disclaimed the work indispute. They maintain that they are entitled to seekthe opportunity to discuss and negotiate with theEmployer the assignment of the work in dispute. andLthat their communications with the Emplo\er andtheir picketing were for the purpose of inducing theEmployer to meet with them for such discussions andnegotiations, and not for the direct purpose of hav-ing the work in dispute assigned to them rather thanto the Employer's employees.In a proceeding under Section 10(k) of the Act theBoard is required to find only that there is reasonablecause to believe that Section 8(b)(4)(D) has been vio-lated, and thus we need not conclusivel\ resolve theconflicts in testimony here between the Gislasonsand the Unions' representatives, particularly Han-kard.5Consequently, we conclude. based on the testi-mony of the Employer's witnesses, that there is rea-sonable cause to believe that the Unions demandedthe work in dispute for the employees they representand made threats to achieve that end in violation ofthat section of the Act. We further find that this evi-dence, together with the timing of the inception ofthe picketing to coincide with the arrival of the firstship at Everett. as well as the Unions' concession thatthey engaged in such picketing to induce the Fim-ployer to discuss and negotiate with them the assign-ment of the disputed work, establishes reasonablecause to believe that the Unions' picketing was infurtherance of an object of forcing and requiring theEmployer to assign to their members the work in dis-pute and. therefore, was in violation of Section8(b)(4)(D) as alleged.6As to (2) above. Section 10(k)of the Act precludes the Board from determining adispute where the parties submit e;idence of anagreed-upon method for the voluntary adjustment ofjurisdictional disputes. No such evidence has beensubmitted in this proceeding. Accordingly. we findthat this dispute is properly before the Board fordetermination.Lrca/ Union , 3, 3, Internilional Brotherhood *JIo lF / I ,L.'Aa .'A4H (CO (HIi eern IEleiri, (1'nlpar/ii, Iniorporiedi. 141 NlRB 8SS. S9:( 1963)."Though the picket signs appear to hase been intended Ito convex hemessage that the picketing was for area standard , or as infrilllatonal I1nature, the picketing cannot he separated from the nt ins' recenll ;altemps,to obtain the work and their threats in furtherance thereof aI /hr,--' I o /i/676 (Clde Sreiarl Eraaori ng ('o. Inc J. 229 Ni RB 664 (19771 IIrl 'i1n,,'lal Brrtherhos d of E letral l. Sorr ,. Itil, a(u,/ %o,, 4(' (Snlt.d P- .,d,/ions, In ). 209 NL RB 741. 742 11974)..MhI'iP. r)t the DisprateSection IO(k) of the Act requires the Board tomake an affirmative award of disputed work aftergi ing due consideration to various factors.' TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and eMxperiencne reached bs b:allncini fac-torls ins ol,,ed in a particular case.sI'he followving factors are rele ant in making thedetermination of the dispute before us:1. Relatic e skills, training, and experienceIhe [ mplo\er's emplosees have acquired experi-ence in unloading cargo usinL the rEmploser's uniqueexperiniental comnveNorized unloadilng ss tem. Theemployees represented hb the lUnion hav e no similarexperience. Htowever, the Emplo\er characterizes theemplo'ees uwho participate in consve(orized unload-ing operations as "general purpose" emploees. Fur-thermore. no evidence was presented to show thatthe emplosees who work on the conveyorized tin-loading s!stem required anm particular expertise ortraining in order to functrion in a safe. satisfactor,manner. When unloading is accomplished hb ship oi(dock crane rather than b\ mechanized con veor belt.the F mplo\cr's employees emplo' no particularskills. training. or experience not possessed b' theemploysees the I lnions represent.During unloading,. the essential task in the hold ofthe ship is the placement of cartons of merchandiseon the conve, or belt or on pallets. depending uponuhich unloading sxstem is being used. Under theconxceorized unloadin, ssteml. the next essentialtasks take place within the I mplo er's w; rehouse.and consist of the remo al of cartons from the con-vexor. sorting of the cartons. palletizing of the sortedcartons, and carrying of the palletized cartons intothe cold storage facility by forklift trucks. Under thecrane-assisted method of unloading. the cartons ofmerchandise are presorted in the hold of the shipprior to being palletized for subsequent hoisting bscrane from the hold of the ship to the pier. From thepier. the palletized cartons are carried into the Fm-plover's warehouse and cold storage facility by fork-lift truck.In the absence of an' showing that particularskills. expertise, or training are required on the partI 1R B , Rad..,, ard I1'/1 -.n B4raoad,at klngmier I ( o, I... a! i. 1''I't, jIjNIIj .l BrthI 1, Ih ,q1 , f 1/, t/l< ! r. t 4il ( I /( 1,,nb,,ir .tReld,,a,,n,, S s lcm,/ 364 I S ,7 I ( IV61)$ I, I n lnltllh -I w, lri.lo .,I tV ... 1nI , 1 Jd,,,, *. t'4, .Il I. I ( / 4J ,,nt ( -,,,'l1,, r,,,, (, , / I 111 NI R I 1402 119021541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof those who unload cargo under either method ofunloading, it appears that the Employer's employeesand the employees the Unions represent are bothequally capable of performing the work in dispute.Accordingly, this factor favors neither group.2. Employer practice and assignmentThe conveyorized unloading system used by theEmployer at its Everett facility is apparently unique,insofar as the record reveals that no other companyin the Boston area uses a similar unloading system.As indicated above, under the conveyorized systemfor unloading cargo, all tasks associated with unload-ing of the Employer's merchandise have been as-signed by the Employer to its unrepresented employ-ees. Under the crane-assisted method of unloadingcargo, the cranes themselves are operated either bythe ships' crews (if a ship's crane is being used) or bythe employees of the company which supplies thecrane (if a dock crane is being used). In neither casedo the Employer's employees operate the cranes, butthey do perform all other tasks associated with un-loading the Employer's merchandise from cargo ves-sels, which is the only work in dispute here. In anyevent, the Employer is not a party to any collective-bargaining agreement with the Unions; employeesrepresented by the Unions have never unloaded ves-sels of any sort at the Employer's Everett facility:and the Employer does not have a contract with anystevedoring company to unload its merchandise fromships at the Employer's Everett facility. Accordingly,we find that the factors of employer practice andpreference favor assignment of the work to the un-represented employees of the Employer.'3. Economy and efficiency of operationThe Employer employs approximately 15 full-timeemployees and approximately 50 regular part-timeemployees at its Everett facility. The work of unload-ing ships at the Everett facility is performed by boththe full-time employees and the regular part-time em-ployees. When a ship is being unloaded, approxi-mately 6 to 8 of the Employer's full-time employeesare engaged in supervising the unloading operation,as well as in actually handling the cargo itself: ap-proximately 25 of the Employer's regular part-timeemployees are called in at any one time for the pur-pose of unloading a ship. These employees are en-9 We find that area and industry practice are not faltors which help uts [odetermine which group of employees should be awarded the ,.ork here.since all the employees involved can be classified as longshoremen. and theonly distinction between them in this regard is that the one group is repie-sented and the other is not.gaged in placing cartons of merchandise on the con-veyor belt or pallets in the hold of the ship, removingcartons from the conveyor belt, sorting, and placingthe cartons on pallets in the warehouse (or sortingthem prior to palletization in the hold of the shipwhen the crane-assisted method of unloading isused). In addition to the work of unloading cargoand recording the receipt of merchandise into thewarehouse, the Employer's part-time employees fromtime to time perform a variety of other chores, in-cluding groundskeeping, outdoor and indoor clean-up, and miscellaneous warehouse work.The employees the Unions represent who are em-ployed to unload ships in the Boston area are as-signed to such work on a casual, "as-needed" basis,with certain minimum hours of work or wages guar-anteed once an initial work assignment has beenmade. When the unloading of a ship is complete, thecasual employment status of these represented em-ployees ceases. Local 1066 (clerks) presented evi-dence that the employees it represents do not dogroundskeeping or general warehouse cleanup aspart of their work. The record does not reveal wheth-er the employees represented by Locals 799, 800, and805 perform such additional miscellaneous tasks.Inasmuch as the Employer's part-time employeesare available to perform miscellaneous tasks unrelat-ed to the unloading of cargo, they can be more flexi-bly employed over a given period of time than theUnions' members. who apparently' are not availableto perform work not related to the unloading of car-go. Consequently, during any unanticipated delaysor interruptions in the unloading of cargo, the Em-ployer's employees could be usefully diverted toother unrelated tasks, whereas the employees theUnions represent could not be so utilized.Accordingly, we find that considerations of econo-my and efficiency of operations favor the assignmentof the work in dispute to the Employer's employees.ConclusionUpon the record as a whole, and after full consid-eration of all relevant factors involved, we concludethat the unrepresented employees of the Employerare entitled to perform the work in dispute. We reachthis conclusion relying on the relative efficienciesand concurrent economies of operation resultingfrom such an assignment of the work in dispute, andthe Employer's demonstrated preference in assigningthe work in dispute to its own employees. The pres-ent determination is limited to the particular contro-versy which gave rise to this proceeding.542 INTL' LONGSHOREMEN'S ASSOCIATION, AFL-CIODETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:I. Employees of the Coldwater Seafood Corpora-tion, who are not represented by any labor organiza-tion, are entitled to perform the work of unloading ofcargo vessels at Coldwater Seafood Corporation'sdocks, located in Everett, Massachusetts.2. International Longshoremen's Association.AFL-CIO, its affiliated Locals 799, 800. 805. and1066. and its Boston District Council are not entitledby means proscribed by Section 8(b)(4)(D) of the Actto force or require Coldwater Seafood Corporationto assign the disputed work to employees representedb, those labor organizations.3. Within 10 days from the date of this Decisionand Determination of Dispute. International Long-shoremen's Association. AFL-CIO, its affiliated Lo-cals 799. 800, 805, and 1066, and its Boston DistrictCouncil shall notify the Regional Director for Re-gion I, in writing, whether or not they will refrainfrom forcing or requiring the Employer, by meansproscribed by Section 8(b)(4)(D) of the Act. to assignthe disputed work in a manner inconsistent with theabove determination.543